Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 1 of 35




               EXHIBIT A
                       Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 2 of 35


                                                   UNITED STATES BANKRUPTCY COURT
                                                   WESTERN DISTRICT OF WASHINGTON

In re:                                                                         Case No. 11-20512
           Julian Flores
                                                                               CHAPTER 13 PLAN

                                                                                  Original            X AMENDED

                                             Debtor(s).                        Date:    February 14, 2012



I.   Introduction:
     A. Debtor is eligible for a discharge under 11 USC § 1328(f) (check one):
       X Yes
          No
     B. Means Test Result. Debtor is (check one):
           a below median income debtor
           an above median income debtor with positive monthly disposable income
       X an above median income debtor with negative monthly disposable income

1I. Plan Payments:
    No later than 30 days after the filing of the plan or the order for relief, whichever date is earlier, the debtor will commence making
    payments to the Trustee as follows:
    A. AMOUNT: $650.00 Monthly for 3 months, $1950 for 57 months
    B. FREQUENCY (check one):
      X Monthly
         Twice per month
         Every two weeks
         Weekly
    C. TAX REFUNDS: Debtor (check one):             COMMITS; X DOES NOT COMMIT; all tax refunds to funding the plan.
       Committed refunds shall be paid in addition to the plan payment stated above. If no selection is made, tax refunds are
       committed.
    D. PAYMENTS: Plan payments shall be deducted from the debtor's wages unless otherwise agreed to by the Trustee or ordered
       by the Court.
    E. OTHER:

III. Plan Duration:
     The intended length of the plan is 60 months, and may be extended up to 60 months after the first payment is due if necessary
     for completion. The plan's length shall not be less than the debtor's applicable commitment period as defined under 11 U.S.C. §§
     1322(d) and 1325(b)(4).

IV. Distribution of Plan Payments:
    Upon confirmation, the Trustee shall disburse funds received in the following order and creditors shall apply them accordingly,
    PROVIDED THAT disbursements for domestic support obligations and federal taxes shall be applied according to applicable
    non-bankruptcy law:
    A. ADMINISTRATIVE EXPENSES:
       1. Trustee. The percentage set pursuant to 28 USC §586(e).
       2. Other administrative expenses. As allowed pursuant to 11 USC §§ 507(a)(2) or 707(b).
       3. Attorney's Fees: Pre-confirmation attorney fees and costs shall not exceed $ 3,500.00 . $ 3,226.00 was paid prior to
       filing. To the extent pre-confirmation fees and costs exceed $3,500, an appropriate application, including a complete
       breakdown of time and costs, shall be filed with the Court within 21 days of confirmation.
       Approved pre-confirmation fees shall be paid as follows (check one):
           a. X Prior to all creditors;
           b.    Monthly payments of $ ;
           c.    All remaining funds available after designated monthly payments to the following creditors: .
           d.    Other:
           If no selection is made, fees will be paid after monthly payments specified in Paragraphs IV. B and IV. C.
[Local Bankruptcy Form 13-4]
Software Copyright (c) 1996-2011 CCH INCORPORATED - www.bestcase.com                                                       Best Case Bankruptcy



             Case 11-20512-TWD                        Doc 43           Filed 02/14/12    Ent. 02/14/12 10:11:45   Pg. 1 of 5
                       Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 3 of 35


     B. CURRENT DOMESTIC SUPPORT OBLIGATION: Payments to creditors whose claims are filed and allowed pursuant to 11
     USC § 502(a) or court order as follows (if left blank, no payments shall be made by the Trustee):
                      Creditor                                 Monthly amount
                      -NONE-                                   $

     C. SECURED CLAIMS: Payments will be made to creditors whose claims are filed and allowed pursuant to 11 USC § 502(a)
        or court order, as stated below. Unless ranked otherwise, payments to creditors will be disbursed at the same level. Secured
        creditors shall retain their liens until the payment of the underlying debt, determined under nonbankruptcy law, or discharge
        under 11 USC § 1328, as appropriate. Secured creditors, other than creditors holing long term obligations secured only by a
        security interest in real property that is the debtor's principal residence, will be paid the principal amount of their claim or the
        value of their collateral, whichever is less, plus per annum uncompounded interest on that amount from the petition filing
        date.

           Interest rate and monthly payment in the plan control unless a creditor timely files an objection to confirmation. If a creditor
           timely files a proof of claim for an interest rate lower than that proposed in the plan, the claim shall be paid at the lower rate.
           Value of collateral stated in the proof of claim controls unless otherwise ordered following timely objection to claim. The
           unsecured portion of any claim shall be paid as a nonpriority unsecured claim unless entitled to priority by law.

           Only creditors holding allowed secured claims specified below will receive payment from the Trustee. If the interest rate
           is left blank, the applicable interest rate shall be 12%. If overall plan payments are sufficient, the Trustee may increase or
           decrease post-petition installments for ongoing mortgage payments, homeowner's dues and/or real property tax holding
           accounts based on changes in interest rates, escrow amounts, dues and/or property taxes.

           1. Continuing Payments on Claims Secured Only by Security Interest in Debtor's Principal Residence (Interest included in
           payments at contract rate, if applicable): SEE SECTIONS VII and XII FOR SPECIFIC TERMS

Rank           Creditor                                     Nature of Debt                  Property                      Monthly Payment
                                                                                            30845 10th Ave SW, Federal
1              Wells Fargo                                  First Mortgage                  Way WA 98023                     1274.67

           2. Continuing Payments on Claims Secured by Other Real Property (Per annum interest as set forth below): SEE SECTIONS
           VII and XII FOR SPECIFIC TERMS

                                                                                                                                        Interest
Rank           Creditor                           Nature of Debt                Property                       Monthly Payment             Rate


           3. Cure Payments on Mortgage/Deed of Trust/Property Tax Arrearage (If there is a property tax arrearage, also provide for
           postpetition property tax holding account at Section XII):

                       Periodic                                                                                  Arrears to be     Interest
Rank                   Payment         Creditor                               Property                                 Cured       Rate
                                                                              30845 10th Ave SW, Federal
2                        77.20         Wells Fargo                            Way WA 98023                          4631.77                    0 %

           4. Payments on Claims Secured by Personal Property:

           a.      910 Collateral.
The Trustee shall pay the contract balance as stated in the allowed proof of claim for a purchase-money security interest in any motor
vehicle acquired for the personal use of the debtor(s) within 910 days preceding the filing date of the petition or in other personal
property acquired within one year preceding the filing date of the petition as follows. Debtor stipulates that pre-confirmation adequate
protection payments shall be paid by the Trustee as specified upon the creditor filing a proof of claim. If no amount is specified, the
Trustee shall pay the amount stated as the "Equal Periodic Payment".

                         Equal                                                Description                    Pre-Confirmation
                       Periodic                                               of                           Adequate Protection     Interest
Rank                   Payment         Creditor                               Collateral                             Payment       Rate
               $                       -NONE-                                                                $                                     %


[Local Bankruptcy Form 13-4]
Software Copyright (c) 1996-2011 CCH INCORPORATED - www.bestcase.com                                                             Best Case Bankruptcy



             Case 11-20512-TWD                        Doc 43           Filed 02/14/12   Ent. 02/14/12 10:11:45           Pg. 2 of 5
                       Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 4 of 35


            b.    Non-910 Collateral.
The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise ordered following timely objection to the
claim, for a purchase-money security interest in personal property which is non-910 collateral. Debtor stipulates that pre-confirmation
adequate protection payments shall be paid by the Trustee as specified upon the creditor filing a proof of claim. If no amount is
specified, the Trustee shall pay the amount stated as the "Equal Periodic Payment".

                         Equal                                              Debtor(s)     Description             Pre-Confirmation
                       Periodic                                              Value of     of                    Adequate Protection      Interest
Rank                   Payment         Creditor                             Collateral    Collateral                      Payment        Rate
                                                                                          2002 Ford F150
                                                                                          with 88,000 miles
                                                                                          Value based on
1              $          350.00       Chase Manhattan                  $    4,400.00     Kelley Blue Book        $           350.00                 5 %
                                                                                          2008 Chevy
                                                                                          Cargo Van with
                                                                                          33,000 miles,
                                                                                          used in
                                                                                          business.
                                                                                          Value based on
2              $              100      Ally Financial                   $ 16,450.00       Kelley Blue Book        $              100                 5 %

     D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to priority in the order stated in
     11 USC § 507(a).

     E. NONPRIORITY UNSECURED CLAIMS: From the balance remaining after the above payments, the Trustee shall pay filed
     and allowed nonpriority unsecured claims as follows:

           1. Specially Classified Nonpriority Unsecured Claims. The Trustee shall pay the following claims prior to other nonpriority
              unsecured claims as follows:

Rank         Creditor                                  Amount of Claim             Percentage to be Paid       Reason for Special Classification
             -NONE-                                    $                                                   %

           2. Other Nonpriority Unsecured Claims (check one):
               a.   X* 100% paid to allowed nonpriority unsecured claims. OR
               b.       Debtor shall pay at least $ 0 to allowed nonpriority unsecured claims over the term of the plan. Debtor
                   estimates that such creditors will receive approximately 37 % of their allowed claims.

V. Secured Property Surrendered:
   The secured property described below will be surrendered to the following named creditors on confirmation. Upon confirmation,
   all creditors to which the debtor is surrendering property pursuant to this section are granted relief from the automatic stay to
   enforce their security interest against the property including taking possession and sale.

Creditor                                                                                 Property to be Surrendered
Saxon Mortgage Service                                                                   1410 S 282nd Pl, Federal Way WA 98003
Saxon Mtg                                                                                1410 S 282nd Pl, Federal Way WA 98003


Chase                                                                                    30414 1st Pl S, Federal Way WA 98003
Bank of America                                                                          30414 1st Pl S, Federal Way WA 98003



VI. Executory Contracts and Leases:
    The debtor will assume or reject executory nonresidential contracts or unexpired leases as noted below. Assumption will be by
    separate motion and order, and any cure and/or continuing payments will be paid directly by the debtor under Section VII, unless
    otherwise specified in Section XII with language designating that payments will be made by the Trustee, the amount and frequency
    of the payments, the ranking level for such payments with regard to other creditors, the length of the term for continuing payments
    and the interest rate, if any, for cure payments. Any executory contract or unexpired lease not assumed pursuant to 11 USC §
    365(d) is rejected. If rejected, the debtor shall surrender any collateral or leased property and any duly filed and allowed

[Local Bankruptcy Form 13-4]
Software Copyright (c) 1996-2011 CCH INCORPORATED - www.bestcase.com                                                                   Best Case Bankruptcy



             Case 11-20512-TWD                        Doc 43           Filed 02/14/12        Ent. 02/14/12 10:11:45           Pg. 3 of 5
                       Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 5 of 35


     unsecured claim for damages shall be paid under Section IV.E.2.

Contract/Lease                                                                      Assumed or Rejected
-NONE-

VII.Payments to be made by Debtor and not by the Trustee:
    The following claims shall be paid directly by the debtor according to the terms of the contract or support or withholding order,
    and shall receive no payments from the Trustee. (Payment stated shall not bind any party)

     A. DOMESTIC SUPPORT OBLIGATIONS: The claims of the following creditors owed domestic support obligations shall be
     paid directly by the debtor as follows:

Creditor                                                           Current Monthly Support Obligation        Monthly Arrearage Payment
DSHS                                                               $                            200          $                       0

     B. OTHER DIRECT PAYMENTS:



Creditor                                            Nature of Debt                               Amount of Claim      Monthly Payment



VIII. Revestment of Property:
    Unless otherwise provided in Section XII, during the pendency of the plan all property of the estate as defined by 11 USC §
    1306(a) shall remain vested in the debtor, except that earnings and income necessary to complete the terms of the plan shall
    remain vested in the Trustee until discharge. The debtor shall not, without approval of the Court, sell or otherwise dispose of or
    transfer real property other than in accordance with the terms of the confirmed Plan.

IX. Liquidation Analysis Pursuant to 11 USC § 1325(a)(4)
    The liquidation value of the estate is $ 0.00 . In order to obtain a discharge, the debtor must pay the liquidation value or the total
    of allowed priority and nonpriority unsecured claims, whichever is less. Under 11 USC §§ 1325(a)(4) and 726(a)(5), interest on
    allowed unsecured claims under Section IV.D and IV.E shall be paid at the rate of        % per annum from the petition filing date
    (no interest shall be paid if left blank).

X. Other Plan Provisions:
   A. No funds shall be paid to nonpriority unsecured creditors until all secured, administrative and priority unsecured creditors are
   paid in full, provided that no claim shall be paid before it is due.
   B. Secured creditors shall not assess any late charges, provided payments from the plan to the secured creditor are current, subject
   to the creditor’s rights under state law if the case is dismissed.
   C. If a secured creditor elects to charge debtor any fee, expense or cost permitted under the contract, the creditor shall give written
   notice to the debtor and debtor’s counsel within 30 days of the assessment.
   D. Mortgage creditors shall notify the Trustee, debtor and debtor’s counsel within 60 days of any change in the regular monthly
   payment (including the escrow account, if applicable).
   E. Provision by secured creditors or their agents or attorneys of any of the notices, statements or other information provided in this
   section shall not be a violation of the 11 USC § 362 automatic stay or of privacy laws.




[Local Bankruptcy Form 13-4]
Software Copyright (c) 1996-2011 CCH INCORPORATED - www.bestcase.com                                                       Best Case Bankruptcy



             Case 11-20512-TWD                        Doc 43           Filed 02/14/12   Ent. 02/14/12 10:11:45     Pg. 4 of 5
                       Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 6 of 35


XI. Certification:
    A. The debtor certifies that all post-petition Domestic Support Obligations have been paid in full on the date of this plan and will
        be paid in full at the time of the confirmation hearing. Debtor acknowledges that timely payment of such post-petition
        Domestic Support Obligations is a condition of plan confirmation pursuant to 11 USC § 1325(a)(8).
    B. By signing this plan, the debtor and counsel representing the debtor certify that this plan does not alter the provisions of Local
        Bankruptcy Form 13-4, except as provided in Section XII below. Any revisions to the form plan not set forth in Section XII
        shall not be effective.

XII.Additional Case-Specific Provisions: (must be separately numbered)
     1. Debtor are attempting a short-sale on the property located at 1410 S 282nd Pl, Federal Way WA 98003. If no short sale
     is approved by April 1, 2012, Debtor intends to surrender the property. Upon confirmation, the automatic stay will lift as
     to this property, so long as no foreclosure sale may occur prior to April 1, 2012.
     2. Debtor's family members live in the property located at 30414 1st Place S, Federal Way WA 98003. Debtor is listing the
     property as surrendered, although the family members will continue to make payments on the first mortgage.
     3. Despite listing the property as surrendered, Debtor will file an adversary proceeding to strip off the second, wholly
     unsecured lien on the property located at 30414 1st Place S, Federal Way WA 98003.
     4. Debtor is unable to pay the amount required by the Means Test because rental income included in that calculation has
     been discontinued.
     5. Debtor's counsel shall not seek attorney's fees related to lien stripping or litigation involving the property at 30414 1st
     Place S, Federal Way, in order to avoid prejudice to creditors.




/s/ Clayton Cook-Mowery                           /s/ Julian Flores                          xxx-xx-6647             February 14, 2012
Clayton Cook-Mowery 41110                         Julian Flores                              Last 4 digits SS#                        Date
Attorney for Debtor(s)                            DEBTOR

February 14, 2012
Date                                              DEBTOR                                     Last 4 digits SS#                        Date




[Local Bankruptcy Form 13-4]
Software Copyright (c) 1996-2011 CCH INCORPORATED - www.bestcase.com                                                      Best Case Bankruptcy



             Case 11-20512-TWD                        Doc 43           Filed 02/14/12   Ent. 02/14/12 10:11:45   Pg. 5 of 5
Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 7 of 35




                EXHIBIT B
         Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 8 of 35




                                                    ECF 045



ORDER Confirming Chapter 13 Plan.

The debtor(s) chapter 13 plan (Related document 43 ) has been recommended for confirmation by the Chapter
13 Trustee, satisfies the requirements of 11 U.S.C. section 1325, and is hereby confirmed according to the
terms and conditions set forth therein. It is further ordered that:

(1) the debtors shall incur no additional debt except after obtaining prior Trustee permission pursuant to LBR
3015-2 or prior Court permission;

(2) the debtors shall inform the Trustee of any change in circumstances or receipt of additional income, shall
comply with the Trustee's requests for financial information and shall timely file required tax returns during
the life of the plan;

(3) the Trustee shall charge the percentage fee as periodically set pursuant to 28 U.S.C. section 586(e);

(4) to the extent debtors have proposed a less than 100% plan, all disposable income received by the debtors
beginning on the date the first payment is due under the plan shall be applied as payments under the plan
pursuant to 11 U.S.C. section 1325(b)(1)(B);

(5) nothing in this order or the confirmed plan shall restrict the Trustee from recovering on claims on
avoidance actions or otherwise, including claims pursuant to 11 U.S.C. sections 544, 547, 548, 550 and/or 551
and the estate retains the right and standing to pursue all claims under the previously enumerated sections; and,

(6) all property of the debtors and the estate shall remain under the exclusive jurisdiction of the Court and the
debtors shall not, without specific prior approval of the Court, lease, sell, transfer, encumber or otherwise
dispose of such property.

Hereby ordered by Judge Timothy W Dore.

This Notice of Electronic Filing is the Official ORDER for this entry. No document is attached. (Entered:
03/23/2012)
Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 9 of 35




                EXHIBIT C
            Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 10 of 35




      RCO Legal, P.S.                                   Honorable Judge Timothy W Dore
 1
                   th                                   Hearing Location: Seattle
      13555 SE 36 St., Ste. 300                         Hearing Date: April 19, 2017
 2    Bellevue, WA 98006                                Hearing Time: 9:30 a.m.
      James K. Miersma, WSBA# 22062                     Response Date: April 12, 2017
 3
      Phone: 425-586-1948
 4    Fax: 425-283-5948
      jmiersma@rcolegal.com
 5
                                   UNITED STATES BANKRUPTCY COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
 7
      IN RE:                                             CHAPTER 13 BANKRUPTCY
 8
      JULIAN FLORES AKA JULIAN FLORES                    NO.: 11-20512-TWD
 9    SANCHEZ
10
                                                          MOTION FOR RELIEF FROM STAY
                                                          AND CO-DEBTOR STAY OR IN THE
11                                                        ALTERNATIVE FOR ADEQUATE
                                                  Debtor. PROTECTION
12
                                                          BY ALLY FINANCIAL, INC.
13
             Ally Financial, Inc. (“Creditor”) moves the Court for an order terminating the automatic
14
     stay and co-debtor stay pursuant to 11 U.S.C. Section 362(d) to permit it to take any and all
15

16   actions necessary to sell the following described personal property and apply the proceeds to

17   Creditor debt: 2008 Chevrolet Express CA VIN#: 1GCGG29C581180889. Creditor also moves
18
     the Court that enforcement of this order not be stayed for fourteen (14) days pursuant to F.R.B.P
19
     4001(a)(3).
20
             The Debtor and Codebtor Sara Valdavinos purchased a 2008 Chevrolet Express CA
21

22   VIN#: 1GCGG29C581180889 (the “Vehicle”), under the Retail Installment Contract dated

23   August 4, 2008 attached as Exhibit A to the declaration on file with the court.
24
             Creditor has a valid and perfected security interest in the Vehicle as shown on Exhibit B
25
     to the declaration on file with the court.
26



     Motion For Relief From Stay                                       RCO LEGAL, P.S.
     Page - 1                                                        13555 SE 36TH ST., SUITE 300
                                                                         BELLEVUE, WA 98006
                                                          TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131
      Case 11-20512-TWD             Doc 77    Filed 03/30/17   Ent. 03/30/17 09:49:10        Pg. 1 of 2
             Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 11 of 35




              Under the terms of the Amended Chapter 13 Plan filed February 14, 2012, the monthly
 1

 2   payments are currently $100.00. The trustee ledgers show that the interest due is $317.39 as of

 3   March 24, 2017. The last payment disbursed to Creditor was on June 30, 2016.
 4
              It is not known what, if any, equity there is in the Vehicle since Creditor has not had the
 5
     opportunity to inspect the Vehicle and does not have information on the Vehicle’s condition.
 6
     The outstanding balance due to Creditor is $13,694.72.
 7

 8            Creditor moves for relief based on the grounds that (1) the Debtor is delinquent on

 9   contract payments; (2) the interest of Creditor in the Vehicle is not adequately protected and (3) it
10
     is not necessary for an effective reorganization.
11
              THEREFORE, Creditor requests this Court enter an order terminating the automatic stay
12
     so that Creditor may be allowed to take any and all actions necessary to sell the Vehicle and
13

14   apply the proceeds to the balance owing to Creditor.

15

16
              DATED this __29th______ day of _March_________, 2017.
17
                                             RCO LEGAL, P.S.
18

19
                                               /s/ James K. Miersma
20                                           James K. Miersma, WSBA# 22062
                                             Attorney for Creditor
21

22

23

24

25

26



      Motion For Relief From Stay                                        RCO LEGAL, P.S.
      Page - 2                                                         13555 SE 36TH ST., SUITE 300
                                                                           BELLEVUE, WA 98006
                                                            TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131
       Case 11-20512-TWD            Doc 77    Filed 03/30/17     Ent. 03/30/17 09:49:10        Pg. 2 of 2
             Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 12 of 35




 1                                                         Honorable Judge Timothy W Dore
       RCO Legal, P.S.                                     Hearing Location: Seattle
 2     13555 SE 36th St., Ste. 300                         Hearing Date: April 19, 2017
       Bellevue, WA 98006                                  Hearing Time: 9:30 a.m.
 3
       James K. Miersma, WSBA# 22062                       Response Date: April 12, 2017
 4
       Phone: 425-586-1948
       Fax: 425-283-5948
 5     jmiersma@rcolegal.com
 6                                   UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7

 8
       IN RE:                                              CHAPTER 13 BANKRUPTCY

 9     JULIAN FLORES AKA JULIAN FLORES                     NO.: 11-20512-TWD
       SANCHEZ
10                                                         NOTICE OF MOTION FOR RELIEF FROM STAY
                                                           AND CO-DEBTOR STAY
11                                                         BY ALLY FINANCIAL, INC.
                                                 Debtor.
12
             PLEASE TAKE NOTICE THAT Ally Financial, Inc., a secured creditor, will bring before the
13
     above Court located at 700 Stewart Street, Courtroom 8106, Seattle, WA 98101, at the above time, a
14   motion for relief from the automatic stay and co-debtor stay pursuant to 11 U.S.C. §§ 362, 1301
     regarding the subject property: 2008 Chevrolet Express CA VIN#: 1GCGG29C581180889.
15
             THE HEARING IS SET AS FOLLOWS:
16            Judge: Timothy W Dore                            Time: 9:30 a.m.
              Place: Seattle                                   Date: April 19, 2017
17
            IF YOU OPPOSE the Motion, you must file your written response with the Court Clerk, serve
18
     two copies on the Judge’s chambers, and deliver copies to the undersigned NOT LATER THAN the
19   RESPONSE DATE, which is April 12, 2017.

20            IF NO RESPONSE IS TIMELY FILED AND SERVED, the Court may, in its discretion,
     GRANT THE MOTION PRIOR TO THE HEARING, WITHOUT FURTHER NOTICE, and strike the
21   hearing.
              Questions or concerns about this motion should first be directed to your attorney as the moving
22   party’s attorney’s ability to assist you may be limited by the rules of professional conduct.
23
             DATED this __29th______ day of _March_________, 2017.
24
                                                    RCO LEGAL, P.S.
25
                                                    By: /s/ James K. Miersma
26                                                  James K. Miersma, WSBA# 22062
                                                    Attorney for Creditor

     Notice of Motion for Relief from Stay                                RCO LEGAL, P.S.
     Page - 1                                                           13555 SE 36TH ST., SUITE 300
                                                                            BELLEVUE, WA 98006
                                                             TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131
     Case 11-20512-TWD              Doc 77-1   Filed 03/30/17      Ent. 03/30/17 09:49:10        Pg. 1 of 1
            Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 13 of 35




 1

 2

 3

 4

 5

 6

 7

 8

 9
       RCO Legal, P.S.                                   Honorable Judge Timothy W Dore
                                                         Hearing Location: Seattle
10     13555 SE 36th St., Ste. 300                       Hearing Date: April 19, 2017
       Bellevue, WA 98006                                Hearing Time: 9:30 a.m.
11     James K. Miersma, WSBA# 22062                     Response Date: April 12, 2017
       Phone: 425-586-1948
12
       Fax: 425-283-5948
13     jmiersma@rcolegal.com

14                               UNITED STATES BANKRUPTCY COURT
15
                                 WESTERN DISTRICT OF WASHINGTON

16     IN RE:                                             CHAPTER 13 BANKRUPTCY

17     JULIAN FLORES AKA JULIAN FLORES                    NO.: 11-20512-TWD
18
       SANCHEZ
                                                         PROPOSED
19                                                       ORDER GRANTING RELIEF FROM
                                                         STAY AND CO-DEBTOR STAY
20                                               Debtor. BY ALLY FINANCIAL, INC.
21
             This matter came before the Court upon Ally Financial, Inc. motion for relief from stay
22
     and co-debtor stay. The Court considered the motion and any opposition thereto and the matters
23
     on record. It appears for the reasons stated in the motion that the stay should be lifted as to the
24
     2008 Chevrolet Express CA VIN#: 1GCGG29C581180889 (“Vehicle”).
25

26                                                                  RCO LEGAL, P.S.
     Proposed Order Granting Relief From Stay
     Page 1                                                       13555 SE 36TH ST., SUITE 300
                                                                      BELLEVUE, WA 98006
                                                       TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131



     Case 11-20512-TWD            Doc 77-2      Filed 03/30/17    Ent. 03/30/17 09:49:10        Pg. 1 of 2
            Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 14 of 35




             IT IS THEREFORE ORDERED that pursuant to 11 U.S.C. §§ 362(d), the automatic stay
 1
     and any co-debtor stay is terminated as to Ally Financial, Inc., its successors and assigns, so that
 2
     it may pursue its state remedies to enforce its security interest in the Vehicle and/or as to
 3
     enforcement of the Retail Installment Contract that is the subject of Ally Financial, Inc.’s motion.
 4
             IT IS FURTHER ORDERED that the order shall be effective immediately
 5   notwithstanding the provisions of F.R.B.P. 4001(a)(3) and that the order shall be effective as to
 6   any chapter under which the present case may be converted absent further order of this Court.
 7

 8                                              / / / End of Order / / /

 9   Presented By:
10

11   James K. Miersma, WSBA# 22062
     Attorney for Creditor
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                      RCO LEGAL, P.S.
     Proposed Order Granting Relief From Stay
     Page 2                                                           13555 SE 36TH ST., SUITE 300
                                                                          BELLEVUE, WA 98006
                                                           TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131



     Case 11-20512-TWD            Doc 77-2       Filed 03/30/17       Ent. 03/30/17 09:49:10        Pg. 2 of 2
             Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 15 of 35




       RCO Legal, P.S.                                    Honorable Judge Timothy W Dore
 1                                                        Hearing Location: Seattle
       13555 SE 36th St., Ste. 300                        Hearing Date: April 19, 2017
 2     Bellevue, WA 98006                                 Hearing Time: 9:30 a.m.
       James K. Miersma, WSBA# 22062                      Response Date: April 12, 2017
 3
       Phone: 425-586-1948
 4     Fax: 425-283-5948
       jmiersma@rcolegal.com
 5
                                   UNITED STATES BANKRUPTCY COURT
 6
                                   WESTERN DISTRICT OF WASHINGTON
 7
       IN RE:                                             CHAPTER 13 BANKRUPTCY
 8
       JULIAN FLORES AKA JULIAN FLORES                    NO.: 11-20512-TWD
 9
       SANCHEZ
10                                                        CERTIFICATE OF MAILING

11
                                                Debtor.
12

13
                                           CERTIFICATE OF MAILING
14
             I hereby certify under penalty of perjury of the laws of the State of Washington that I mailed a
15
     true and correct copy of the Notice of Request for Relief from Stay and Co-Debtor Stay, Motion for
16
     Relief from Stay and Co-Debtor Stay, Declaration in Support of Motion and Proposed Order Granting
17
     Relief from Stay and Co-Debtor Stay by Ally Financial, Inc., postage pre-paid, regular first class mail
18
     or via Electronic Message through Electronic Case Filing on the _30th____ day of March, 2017, to the
19
     parties listed on the attached exhibit.
20

21
             DATED this ___30th_____ day of March, 2017.
22

23
                                                   By: _/s/ Poonsri Wallace______
24
                                                      Legal Assistant
25

26
     Certificate of Mailing                                        RCO LEGAL, P.S.
     Page 1                                                      13555 SE 36TH ST., SUITE 300
                                                                     BELLEVUE, WA 98006
                                                      TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131




     Case 11-20512-TWD           Doc 77-3      Filed 03/30/17    Ent. 03/30/17 09:49:10        Pg. 1 of 3
             Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 16 of 35




     Via First Class Mail:
 1

 2   Julian Flores
     30845 10th Ave SW
 3   Federal Way, WA 98023
 4
     HSBC Bank USA NA
 5   Lisa M. McMahon-Myhran
     Robinson Tait PS
 6   901 Fifth Avenue, Suite 400
     Seattle, WA 98164
 7
     lmcmahon@robinsontait.com
 8
     Ocwen Loan Servicing LLC
 9   c/o Cashiering Department
     PO Box 24781
10
     West Palm Beach, FL 33416-4781
11
     PRA Receivables Management LLC
12   PO Box 41067
     Norfolk, VA 23541
13

14   Real Time Resolutions, Inc
     1349 Empire Central Dr., Ste #150
15   P.O. Box 36655
     Dallas, TX 75247
16

17   Saxon Mortgage Services Inc
     c/o Aldridge Connors LLP
18   780 Johnson Ferry Road NE #600
     Atlanta, GA 30342
19

20   Wells Fargo Bank, N.A.
     Angela M. Michael
21   Law Offices of Angela M. Michael, PLLC
     3100 NW Bucklin Hill Rd, Suite 206F
22
     Silverdale, WA 98383
23   angela@amichael-law.com

24   Wells Fargo Bank, N.A.
     Casper J Rankin
25
     Aldridge Pite, LLP
26
     Certificate of Mailing                                  RCO LEGAL, P.S.
     Page 2                                                13555 SE 36TH ST., SUITE 300
                                                               BELLEVUE, WA 98006
                                                TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131




     Case 11-20512-TWD        Doc 77-3   Filed 03/30/17    Ent. 03/30/17 09:49:10        Pg. 2 of 3
             Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 17 of 35




     4375 Jutland Dr Ste 200, PO Box 17933
 1
     San Diego, CA 92117
 2   ecfwawb@aldridgepite.com

 3
     Via ECF notice only:
 4
     K. Michael Fitzgerald
 5
     600 University Street #2200
 6   Seattle, WA 98101
     courtmail@seattlech13.com
 7
     Lisa S Tse
 8   12207 NE 8th Street
 9
     Bellevue, WA 98005
     lisa@advantagelegalgroup.com
10
     US Trustee Western Washington
11
     700 Stewart Street Ste 5103 /
12
     Seattle, WA 98101

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Certificate of Mailing                                  RCO LEGAL, P.S.
     Page 3                                                13555 SE 36TH ST., SUITE 300
                                                               BELLEVUE, WA 98006
                                                TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131




     Case 11-20512-TWD        Doc 77-3   Filed 03/30/17    Ent. 03/30/17 09:49:10        Pg. 3 of 3
Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 18 of 35




                EXHIBIT D
          Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 19 of 35




1
                                                                     Judge: Timothy W. Dore
2                                                                    Chapter: 13
                                                                     Hearing Date: April 19, 2017
3
                                                                     Hearing Location:
4                                                                            US Bankruptcy Court
                                                                             700 Stewart Street
5                                                                            Courtroom 8106
                                                                             Seattle WA 98101
6                                                                    Time: 9:30AM
7
8
9                              IN THE UNITED STATES BANKRUPTCY COURT
10
10                            FOR THE WESTERN DISTRICT OF WASHINGTON

11
11
      In re:                                         CHAPTER 13 PROCEEDING
12
12                                                   NO. 11-20512-TWD
      JULIAN FLORES,
13
13
                                                     DEBTOR’S RESPONSE TO CREDITOR’S
14
14                                                   MOTION FOR RELIEF FROM STAY AND
                                       Debtor.       CO-DEBTOR STAY RE: 2007 CHEVROLET
15
15                                                   EXPRESS CA
16
16
17
17
               Debtor, Julian Flores, by and through his attorney, Lisa S. Tse, hereby replies to the Creditor’s
18
18
      Motion for Relief from Stay and Co-Debtor Stay re: 2007 Chevrolet Express CA. In support thereof,
19
19
      Debtor states the following:
20
20
21
21             1.   The plan filed on February 14, 2012 appears to provide Ally Financial $100 monthly for

22
22                  a 2008 Chevrolet Cargo Van, presumably the abovementioned 2007 Chevrolet Express
23
23
                    CA. Debtor listed the value of the collateral at $16,450 with an amount owing to Ally
24
24
                    Financial of $15,294.49 as listed on the schedules.
25
25
26
26
      Debtor’s Response to Motion for Relief of                                   ADVANTAGE LEGAL GROUP
27
27    Stay - 1                                                                         12207 NE 8TH STREET
                                                                                      BELLEVUE, WA 98005
28
28                                                                                         Tel: 425-452-9797
                                                                                     Facsimile: 425-440-7681




     Case 11-20512-TWD           Doc 79     Filed 04/12/17      Ent. 04/12/17 15:49:18        Pg. 1 of 2
          Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 20 of 35




1             2.   This appears to be a 100% payment to unsecured creditors, though there appears to be
2                  an asterisk indicating that Debtor is unable to pay unsecured creditors at 100% as
3
                   indicated in XII.4.
4
              3.   Debtor’s plan is nearing completion without the payment to Ally Financial in full.
5
                   Debtor cannot make full payment of the vehicle within a couple of months for the large
6
7                  amount owed. Debtor is requesting that if his Chapter 13 Plan cannot remain open, he

8                  wishes to make payments to Ally Financial for the vehicle.
9     WHEREFORE, Debtor respectfully requests the Court to deny the creditor’s Motion for Relief of
10
10
      Stay.
11
11
12
12            DATED, this 12th day of April, 2017.
13
13
                                                           /s/ Lisa S. Tse            .
14
14
                                                           Attorney for Debtor
15
15                                                         Lisa S. Tse WSBA #43689
                                                           Advantage Legal Group
16
16                                                         12207 NE 8th Street
                                                           Bellevue WA 98005
17
17                                                         Tel: (425) 452-9797
                                                           Fax: (425) 440-7681
18
18                                                         lisa@advantagelegalgroup.com

19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
      Debtor’s Response to Motion for Relief of                                 ADVANTAGE LEGAL GROUP
27
27    Stay - 2                                                                       12207 NE 8TH STREET
                                                                                    BELLEVUE, WA 98005
28
28                                                                                       Tel: 425-452-9797
                                                                                   Facsimile: 425-440-7681




     Case 11-20512-TWD         Doc 79     Filed 04/12/17     Ent. 04/12/17 15:49:18        Pg. 2 of 2
          Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 21 of 35




1
2
3
                            IN THE UNITED STATES BANKRUPTCY COURT
4                          FOR THE WESTERN DISTRICT OF WASHINGTON

5
      In Re:                                     CHAPTER 13 PROCEEDING
6                                                NO. 11-20512-TWD
7     JULIAN FLORES,
                                                 CERTIFICATE OF SERVICE
8
                                   Debtor.
9
10
10
                                             CERTIFICATE OF SERVICE
11
11
12
12    I certify that on April 12, 2017, service of the above and foregoing DEBTOR’S RESPONSE TO
      CREDITOR’S MOTION FOR RELIEF FROM STAY AND CO-DEBTOR STAY RE: 2007
13
13    CHEVROLET EXPRESS CA has been served upon the party below either electronically or by
      depositing the same in the United States mail and with sufficient first class postage affixed.
14
14
15
15
                                                         /s/ Lisa S. Tse______________
16
16                                                       Attorney for Debtor
                                                         Lisa S. Tse WSBA #43689
17
17                                                       Advantage Legal Group
                                                         12207 NE 8th Street
18
18                                                       Bellevue, WA 98005
                                                         Tel: (425) 452-9797
19
19                                                       Fax: (425) 440-7681
                                                         lisa@advantagelegalgroup.com
20
20
21
21    VIA ECF:

22
22    Clayton W Cook-Mowery on behalf of Plaintiff Julian Flores
      cookmowe@gmail.com, cc@arklawgroup.com
23
23
      K Michael Fitzgerald
24
24
      courtmail@seattlech13.com
25
25
26
26    CERTIFICATE OF SERVICE - 1                                         ADVANTAGE LEGAL GROUP
                                                                               12207 NE 8TH STREET
27
27                                                                            BELLEVUE, WA 98005
                                                                                Tel: (425) 452-9797
28
28
                                                                          Facsimile: (425) 440-7681



     Case 11-20512-TWD       Doc 79-1    Filed 04/12/17     Ent. 04/12/17 15:49:18       Pg. 1 of 2
          Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 22 of 35




1     Lisa M. McMahon-Myhran on behalf of Creditor HSBC Bank USA NA
      lmcmahon@robinsontait.com,
2     ncarson@robinsontait.com;ssears@robinsontait.com;sjosephson@robinsontait.com
3
      Angela M. Michael on behalf of Special Request Wells Fargo Bank, N.A.
4     angela@amichael-law.com

5     James K Miersma on behalf of Creditor Ally Financial, Inc.
      ecf@rcolegal.com, rcofilings@ecf.courtdrive.com
6
7     James K Miersma on behalf of Interested Party Courtesy NEF
      ecf@rcolegal.com, rcofilings@ecf.courtdrive.com
8
      Casper J Rankin on behalf of Special Request Wells Fargo Bank, N.A.
9     ecfwawb@aldridgepite.com, crankin@piteduncan.com;CJR@ecf.inforuptcy.com
10
10
      Jonathan S Smith on behalf of Debtor Julian Flores
11
11    jonathan@advantagelegalgroup.com,
      lisa@advantagelegalgroup.com;1936129420@filings.docketbird.com
12
12
      Lisa S Tse on behalf of Debtor Julian Flores
13
13
      lisa@advantagelegalgroup.com, 1936129420@filings.docketbird.com
14
14
      United States Trustee
15
15    USTPRegion18.SE.ECF@usdoj.gov
16
16    USPS:
17
17
      Julian Flores
18
18    30845 10th Ave SW
      Federal Way, WA 98023
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26    CERTIFICATE OF SERVICE - 2                                     ADVANTAGE LEGAL GROUP
                                                                           12207 NE 8TH STREET
27
27                                                                        BELLEVUE, WA 98005
                                                                            Tel: (425) 452-9797
28
28
                                                                      Facsimile: (425) 440-7681



     Case 11-20512-TWD       Doc 79-1    Filed 04/12/17    Ent. 04/12/17 15:49:18   Pg. 2 of 2
Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 23 of 35




                EXHIBIT E
               Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 24 of 35
                                                   Judge: Timothy W. Dore
                                                   Chapter: 13
                                                   Hearing Date: May 17, 2017
                                                   Hearing Time: 9:30 am
    1                                              Hearing Location: U.S. Bankruptcy Court
                                                                     700 Stewart St #8106
    2                                                                Seattle,WA 98101
                                                   Response Date: May 10, 2017
    3
                            IN THE UNITED STATES BANKRUPTCY COURT
    4                 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    5 In Re:                                           IN CHAPTER 13 PROCEEDING
      JULIAN FLORES,                                   NO. 11-20512
    6
      30845 10th Ave SW
      Federal Way, WA 98023-4501                       NOTICE OF TRUSTEE'S MOTION TO
    7
                                                       DISMISS CASE AND HEARING
                                     Debtor.
    8

    9     PLEASE TAKE NOTICE that the Trustee's Motion to Dismiss Case IS SET FOR HEARING as
      follow:
   10     Judge: Timothy W. Dore                   Date: May 17, 2017
          Location: U.S. Bankruptcy Court          Time: 9:30 am
   11               700 Stewart St #8106
                    Seattle,WA 98101
   12
           IF YOU OPPOSE this motion, you must file your written response with the Court Clerk NOT
   13
        LATER THAN THE RESPONSE DATE, which is May 10, 2017.
   14
           IF NO RESPONSE IS TIMELY FILED, the Court may, in its discretion, GRANT THE MOTION
   15
        PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, and strike the hearing.
   16

   17

   18

   19

   20
            Dated: April 17, 2017
   21                                                   /s/K. Michael Fitzgerald
                                                        K. Michael Fitzgerald
                                                        Chapter 13 Trustee
   22
                                                        WSBA# 8115
   23
                                                               Chapter 13 Bankruptcy Trustee
                                                                  600 University St. #2200
                                                                     Seattle,WA 98101
                                                            (206) 624-5124 Fax: (206) 624-5282
CM094   NOTICE OF TRUSTEE'S MOTION TO DISMISS CASE AND HEARING www.seattlech13.com
         Case 11-20512-TWD Doc 80 Filed 04/17/17 Ent. 04/17/17 10:32:28 Pg. 1 of 3
                 Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 25 of 35
                                                 Judge: Timothy W. Dore
                                                 Chapter: 13
                                                 Hearing Date: May 17, 2017
                                                 Hearing Time: 9:30 am
                                                 Hearing Location:U.S. Bankruptcy Court
    1                                                             700 Stewart St #8106
                                                                  Seattle,WA 98101
    2                                            Response Date: May 10, 2017
    3                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    4
        In Re:                                               IN CHAPTER 13 PROCEEDING
    5
        JULIAN FLORES,                                       NO. 11-20512
    6                                                        TRUSTEE'S MOTION
                                         Debtor.             TO DISMISS CASE
    7

    8
            The Trustee moves to dismiss this case pursuant to 11 U.S.C. § 1307(c):
    9

  10       The plan exceeds 60 months and is not yet completed.

            THE TRUSTEE REQUESTS that the Court dismiss this case.
  11

  12

  13

  14

  15

  16

  17

  18

  19       Dated: April 17, 2017
  20
                                                                  /s/ K. Michael Fitzgerald
                                                                  K. Michael Fitzgerald
  21
                                                                  Chapter 13 Trustee
                                                                  WSBA #8115
  22

  23                                                                        Chapter 13 Bankruptcy Trustee
                                                                               600 University St. #2200
  24                                                                              Seattle,WA 98101
                                                                          (206) 624-5124 Fax:(206) 624-5282
CM093   TRUSTEE'S MOTION TO DISMISS CASE                                         www.seattlech13.com
        Case 11-20512-TWD Doc 80 Filed 04/17/17                Ent. 04/17/17 10:32:28 Pg. 2 of 3
                 Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 26 of 35
           Dated:
    1

    2

    3

    4

    5

    6

    7
                             IN THE UNITED STATES BANKRUPTCY COURT
    8                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    9

   10   In Re:                                                  IN CHAPTER 13 PROCEEDING
                                                                NO. 11-20512
   11   JULIAN FLORES,
                                                                Proposed
   12                                                           ORDER DISMISSING CASE
                                          Debtor.
   13

   14      THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case,

   15   and the Court having reviewed and considered the motion, records and files in this case, it is

   16      ORDERED that this case is dismissed.

   17                                               / / /End of Order/ / /

   18

   19

   20
        Presented by:
   21   /s/K. Michael Fitzgerald
        K. Michael Fitzgerald, WSBA# 8115
   22   Chapter 13 Bankruptcy Trustee
        600 University St. #2200
   23   Seattle,WA 98101
        (206) 624-5124


CM095   ORDER DISMISSING CASE

         Case 11-20512-TWD          Doc 80     Filed 04/17/17       Ent. 04/17/17 10:32:28    Pg. 3 of 3
Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 27 of 35




                 EXHIBIT F
              Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 28 of 35
          Entered on Docket April 18, 2017                       Below is the Order of the Court.




                                                                 _________________________
                                                                 Timothy W. Dore
 1
                                                                 U.S. Bankruptcy Court
                                                                 (Dated as of Entered on Docket date above)
 2

 3

 4

 5
      __________________________________________________________________________
 6

 7

 8

 9
      RCO LEGAL, P.S.                                       Honorable Judge Timothy W Dore
10    13555 SE 36TH ST., SUITE 300                          Chapter 13
      BELLEVUE, WA 98006                                    Hearing Location: Seattle
11    TELEPHONE (425) 458-2121                              Hearing Date: April 19, 2017
                                                            Hearing Time: 9:30 am
      FACSIMILE    (425) 458-2131                           Response Date: April 12, 2017
12

13                                     UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF WASHINGTON
14

15   IN RE:                                                CHAPTER 13 BANKRUPTCY

16   JULIAN FLORES AKA JULIAN FLORES                       NO.: 11-20512-TWD
     SANCHEZ
17
                                                           ORDER GRANTING RELIEF FROM
18                                                         STAY AND CO-DEBTOR STAY TO ALLY
                                                           FINANCIAL, INC.
19                                               Debtor.
20
              This matter came before the Court upon Ally Financial, Inc. motion for relief from stay and
21   Co-Debtor Stay. The Court considered the motion and any opposition thereto and the matters on
22   record. It appears for the reasons stated in the motion that the stay should be lifted as to the 2008
23   Chevrolet Express CA VIN#: 1GCGG29C581180889 (“Vehicle”).

24            IT IS THEREFORE ORDERED that pursuant to 11 U.S.C. §§ 362(d), the automatic stay and

25
     any co-debtor stay is terminated as to Ally Financial, Inc., its successors and assigns, so that it may

26

     Order Granting Relief From Stay                                     RCO LEGAL, P.S.
     Page - 1                                                           13555 SE 36th St., Suite 300
                                                                           BELLEVUE, WA 98006
                                                            TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131

      Case 11-20512-TWD                Doc 85   Filed 04/18/17    Ent. 04/18/17 12:37:53           Pg. 1 of 2
             Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 29 of 35




     pursue its state remedies to enforce its security interest in the Vehicle and/or as to enforcement of the
 1
     Retail Installment Contract that is the subject of Ally Financial, Inc.’s motion.
 2
             IT IS FURTHER ORDERED that the order shall be effective immediately notwithstanding the
 3
     provisions of F.R.B.P 4001(a)(3) and that the order shall be effective as to any chapter under which
 4
     the present case may be converted absent further order of this court.
 5                                               / / / End of Order / / /
 6
     Presented By:
 7
      /s/ James K. Miersma
 8   James K. Miersma, WSBA# 22062
 9
     Attorney for Creditor

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Order Granting Relief From Stay                                       RCO LEGAL, P.S.
     Page - 2                                                             13555 SE 36th St., Suite 300
                                                                             BELLEVUE, WA 98006
                                                              TELEPHONE (425) 458-2121  FACSIMILE (425) 458-2131

      Case 11-20512-TWD                Doc 85   Filed 04/18/17     Ent. 04/18/17 12:37:53        Pg. 2 of 2
Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 30 of 35




                EXHIBIT G
               Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 31 of 35
                                                   Judge: Timothy W. Dore
                                                   Chapter: 13
                                                   Hearing Date: December 06, 2017
                                                   Hearing Time: 9:30 am
    1                                              Hearing Location: U.S. Bankruptcy Court
                                                                     700 Stewart St #8106
    2                                                                Seattle,WA 98101
                                                   Response Date: November 29, 2017
    3
                            IN THE UNITED STATES BANKRUPTCY COURT
    4                 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    5    In Re:                                         IN CHAPTER 13 PROCEEDING
         JULIAN FLORES,                                 NO. 11-20512
    6
         30845 10th Ave SW
         Federal Way, WA 98023-4501                     NOTICE OF TRUSTEE'S MOTION TO
    7
                                                        DISMISS CASE AND HEARING
                                        Debtor.
    8

    9     PLEASE TAKE NOTICE that the Trustee's Motion to Dismiss Case IS SET FOR HEARING as
      follow:
   10     Judge: Timothy W. Dore                   Date: December 06, 2017
          Location: U.S. Bankruptcy Court          Time: 9:30 am
   11               700 Stewart St #8106
                    Seattle,WA 98101
   12
            IF YOU OPPOSE this motion, you must file your written response with the Court Clerk NOT
   13
        LATER THAN THE RESPONSE DATE, which is November 29, 2017.
   14
            IF NO RESPONSE IS TIMELY FILED, the Court may, in its discretion, GRANT THE MOTION
   15
        PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, and strike the hearing.
   16

   17

   18

   19

   20
            Dated: September 18, 2017
   21                                                    /s/K. Michael Fitzgerald
                                                         K. Michael Fitzgerald
                                                         Chapter 13 Trustee
   22
                                                         WSBA# 8115
   23
                                                               Chapter 13 Bankruptcy Trustee
                                                                  600 University St. #2200
                                                                     Seattle,WA 98101
                                                            (206) 624-5124 Fax: (206) 624-5282
CM094   NOTICE OF TRUSTEE'S MOTION TO DISMISS CASE AND HEARING www.seattlech13.com
         Case 11-20512-TWD Doc 93 Filed 09/18/17 Ent. 09/18/17 14:56:58 Pg. 1 of 3
                 Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 32 of 35
                                                 Judge: Timothy W. Dore
                                                 Chapter: 13
                                                 Hearing Date: December 06, 2017
                                                 Hearing Time: 9:30 am
                                                 Hearing Location:U.S. Bankruptcy Court
    1                                                             700 Stewart St #8106
                                                                  Seattle,WA 98101
    2                                            Response Date: November 29, 2017
    3                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    4
        In Re:                                               IN CHAPTER 13 PROCEEDING
    5
        JULIAN FLORES,                                       NO. 11-20512
    6                                                        TRUSTEE'S MOTION
                                         Debtor.             TO DISMISS CASE
    7

    8
            The Trustee moves to dismiss this case pursuant to 11 U.S.C. § 1307(c):
    9

  10       The plan exceeds 60 months and is not yet completed.

            THE TRUSTEE REQUESTS that the Court dismiss this case.
  11

  12

  13

  14

  15

  16

  17

  18

  19       Dated: September 18, 2017
  20
                                                                  /s/ K. Michael Fitzgerald
                                                                  K. Michael Fitzgerald
  21
                                                                  Chapter 13 Trustee
                                                                  WSBA #8115
  22

  23                                                                        Chapter 13 Bankruptcy Trustee
                                                                               600 University St. #2200
  24                                                                              Seattle,WA 98101
                                                                          (206) 624-5124 Fax:(206) 624-5282
CM093   TRUSTEE'S MOTION TO DISMISS CASE                                         www.seattlech13.com
        Case 11-20512-TWD Doc 93 Filed 09/18/17                Ent. 09/18/17 14:56:58 Pg. 2 of 3
                 Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 33 of 35
           Dated:
    1

    2

    3

    4

    5

    6

    7
                             IN THE UNITED STATES BANKRUPTCY COURT
    8                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    9

   10   In Re:                                                  IN CHAPTER 13 PROCEEDING
                                                                NO. 11-20512
   11   JULIAN FLORES,
                                                                Proposed
   12                                                           ORDER DISMISSING CASE
                                          Debtor.
   13

   14      THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case,

   15   and the Court having reviewed and considered the motion, records and files in this case, it is

   16      ORDERED that this case is dismissed.

   17                                               / / /End of Order/ / /

   18

   19

   20
        Presented by:
   21   /s/K. Michael Fitzgerald
        K. Michael Fitzgerald, WSBA# 8115
   22   Chapter 13 Bankruptcy Trustee
        600 University St. #2200
   23   Seattle,WA 98101
        (206) 624-5124


CM095   ORDER DISMISSING CASE

         Case 11-20512-TWD          Doc 93     Filed 09/18/17       Ent. 09/18/17 14:56:58    Pg. 3 of 3
Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 34 of 35




                EXHIBIT H
              Case 2:21-cv-00006-RSL Document 23-1 Filed 05/07/21 Page 35 of 35
           Entered on Docket December 1, 2017                     Below is the Order of the Court.



    1
                                                                  _________________________
                                                                  Timothy W. Dore
    2                                                             U.S. Bankruptcy Court
                                                                  (Dated as of Entered on Docket date above)
    3

    4

    5

    6   __________________________________________________________________________

    7

    8

    9
                             IN THE UNITED STATES BANKRUPTCY COURT
   10                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

   11   In Re:                                               IN CHAPTER 13 PROCEEDING
                                                             NO. 11-20512
   12   JULIAN FLORES,
                                                             ORDER DISMISSING CASE
   13
                                          Debtor.
   14

   15     THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case,

   16 and the Court having reviewed and considered the motion, records and files in this case, it is

   17     ORDERED that this case is dismissed.

   18                                               / / /End of Order/ / /

   19

   20

   21
        Presented by:
   22   /s/K. Michael Fitzgerald
        K. Michael Fitzgerald, WSBA# 8115
   23   Chapter 13 Bankruptcy Trustee
        600 University St. #2200
   24   Seattle,WA 98101
        (206) 624-5124
                                                                                                       95

CM095   ORDER  DISMISSING CASE
         Case 11-20512-TWD  Doc 97           Filed 12/01/17         Ent. 12/01/17 14:17:04          Pg. 1 of 1
